Citation Nr: 0913340	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  00-20 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of VA 
nonservice-connected pension benefits in the amount of 
$1,921.60.    


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1995 to 
January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The appeal was previously before the Board 
and remanded for further development.  A supplemental 
statement of the case was issued and the appeal is again 
before the Board for review.  

In the November 2001 VA Form 8 (Certification of Appeal) used 
in transferring an  appeal from the RO to the Board, a VA 
employee checked the box indicating that a hearing had been 
requested, although no document in the claims folder from the 
Veteran indicated that he requested a hearing.  In 
March 2002, the RO wrote the Veteran asking him to clarify 
whether he wanted a hearing.  The Veteran has not responded.  
The Board finds that because there is no evidence from the 
Veteran that he wished to have a hearing and then he failed 
to respond to the RO's letter, the Veteran has indicated he 
did not desire a personal hearing.  


FINDINGS OF FACT

1.  There is no fraud, misrepresentation, or bad faith on the 
Veteran's part in the creation of the overpayment debt.  

2.  The veteran bears all fault in the creation of the 
overpayment and he did not change position in reliance on 
receiving the excess educational assistance benefits.   

3.  Collecting the overpayment from the veteran would neither 
create undue hardship nor defeat the purpose for which 
educational assistance benefits were intended; rather, to 
waive recovery of the overpayment  would unjustly enrich the 
veteran.  


CONCLUSION OF LAW

Recovery of the overpayment of VA educational assistance 
benefits in the amount of $1,921.60 does not violate the 
standard of equity and good conscience.  38 U.S.C.A. §§ 3014, 
3015, 5302 (West 2002); 38 C.F.R. §§ 1.911, 1.963, 1.965, 
21.7070, 21.7136, 21.7139, 21.7140, 21.7144  (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The obligations to notify and to assist claimants concerning 
the information and evidence needed to substantiate a claim 
for VA benefits that are found in 38 U.S.C.A. §§ 5103 and 
5103A (and the implementing regulations) do not apply to 
requests to waive the recovery of an overpayment.  Barger v. 
Principi, 16 Vet. App. 132 (2002) (VCAA does not apply to an 
application for a waiver of overpayment because it is not a 
chapter 51 claim for benefits).  

The statute governing waiver claims, however, has its own 
notice provisions.  38 U.S.C.A. § 5302.  In a waiver claim, 
the payee must be notified of his right to apply for a waiver 
and be provided with a description of the procedures for 
submitting the application.  

It is not entirely clear whether proper notice was given to 
the veteran here, but the veteran does not raise any notice 
error issues in his appeal.  In any event, even if he were 
not properly notified of the procedures for how to file a 
waiver claim, since he in fact filed a timely request for a 
waiver in February 2000 that complied with those procedures, 
and since his claim is being adjudicated, the purpose of 
those notice procedures has been fulfilled.  The veteran 
could not have been prejudiced by any notice flaws, and the 
appeal can be decided by the Board.     

The validity of the debt is the threshold preliminary 
determination that must be met prior to a decision on a 
waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. 
App. 430, 434 (1991); see also 38 C.F.R. § 1.911(c).  The 
Veteran does not challenge the validity of the debt.  He 
merely seeks a waiver of the recovery of the overpayment 
debt.  

An eligible Veteran is entitled to a monthly benefit for 
periods of time during which he is enrolled in, and 
satisfactorily pursuing, an approved program of eduction.  
38 U.S.C.A. § 3014; 38 C.F.R. § 21.7070.  Education benefits 
are paid at differing levels, depending on whether the 
Veteran is attending school full-time, three-quarter time, 
half-time, less than half-time but more than one-fourth time, 
and one-fourth time or less.  38 U.S.C.A. § 3015(a); 
38 C.F.R. § 21.7136(b).  Benefits are not paid until VA 
receives (1) certification from the Veteran as to what 
courses he enrolled in and (2) certification from the 
educational institution verifying the Veteran's enrollment.  
38 C.F.R. § 21.7140(c).  Moreover, when a Veteran withdraws 
from a course, VA will not pay benefits to the Veteran for 
pursuit of the course for which he had withdrawn.  38 C.F.R. 
§ 21.7139(a).  When the Veteran has been paid educational 
assistance benefits to which he is not entitled, the amount 
of the overpayment of those benefits constitutes a liability 
of that Veteran.  38 C.F.R. § 21.7144(b).  

The November 1999 VA Form 22-1999b (Notice of Change in 
Student Status) submitted by the educational institution 
shows that on the first day of the term, the Veteran reduced 
his course load to 3 hours.  The Veteran does not deny that 
he dropped those 3 semester hours of course work.  Yet, in 
the October 1999 VA Form 22-8979 (Student Verification of 
Enrollment), signed by the Veteran after the term was over, 
he nevertheless certified that he had been enrolled for 6 
semester hours from September 1, 1999, to September 1999.  
And he received benefits based on a 6-hour course load 
through February 2000.  An official at the school verified 
that he had completed 3, rather than 6, semester hours for 
the Fall term.  August 2000 Report of Contact.   As a result, 
he received educational assistance benefits in the amount of 
$1,921.60, to which he was not entitled and he became liable 
for the overpayment that was created.  

Overpayments created by the retroactive reduction of 
educational assistance benefits will be subject to recovery 
unless waived.  38 C.F.R. § 21.7144(b).  Recovery of the 
overpayment of any VA benefits must be waived if: (1) the 
application for relief is filed in a timely manner; (2) there 
is no indication of fraud, misrepresentation, or bad faith on 
the part of the person having an interest in the waiver; and 
(3) recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302(a), (c).  

An application for waiver generally is timely if it is made 
within 180 days from the date of VA's notification to the 
payee of the indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b)(2).  Here, the veteran was notified of the 
overpayment indebtedness in January 2000 and he filed his 
application for a waiver the following month.  Thus, the 
veteran's application was timely filed.  

As for the second requirement, the statute prohibits a waiver 
if there is an indication of fraud, misrepresentation, or bad 
faith on the part of the Veteran.  38 U.S.C.A. § 5302(c).  It 
is not necessary that the debtor undertakes conduct with 
actual fraudulent intent if such conduct is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and the result of that conduct is a loss 
to the government.  38 C.F.R. § 1.965(b)(1).  In this regard, 
a waiver is not warranted if a material fact is 
misrepresented, or there is unfair dealing or deceptive 
dealing.  38 C.F.R. § 1.965(b)(1).  

But this record contains no evidence of fraud, 
misrepresentation, or bad faith on the part of the veteran.  
To be sure, the veteran did not notify VA that he dropped 
half of his course load on the first day of school.  But 
there is no evidence to indicate that that omission was 
undertaken with the intent to seek an unfair advantage of the 
government.  

As for the third requirement, the "equity and good 
conscience" standard is applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  38 C.F.R. § 1.965(a).  It means 
arriving at a fair decision between the obligor (the veteran) 
and the government.  38 C.F.R. § 1.965(a).  In making such a 
decision, the following factors (which are not an all-
inclusive list) must be considered: (1) changing position to 
one's detriment;  (2) fault of the debtor; (3) balancing of 
faults; (4) undue hardship; (5) defeat of the purpose for 
which benefits were intended; and (6) unjust enrichment.  
38 C.F.R. § 1.965(a) (order of factors changed to facilitate 
application to this particular Veteran's circumstances).  
Although the veteran makes arguments only with respect to 
fault, undue hardship, and the defeat of the purpose for 
which benefits were intended, all six factors will be 
addressed.  Ridings v. Brown, 6 Vet. App. 544 (1994).  

The Veteran does not claim, nor is there evidence to show, 
that the Veteran changed position to his detriment in 
reliance on being paid educational assistance benefits to 
reflect 6 semester hours of course work.  

But the record establishes that the veteran is at fault in 
the creation of the debt.  As noted above in Section II, the 
debt was created when the Veteran withdrew from half of his 
course load on the first day of classes, and not only failed 
to report that to VA, but later affirmatively certified that 
he completed more credit hours than he had actually 
completed.  See  November 1999 VA Form 22-1999b (Notice of 
Change in Student Status); October 1999 VA Form 22-8979 
(Student Verification of Enrollment).  If the veteran had 
properly reported the change in his course load, no debt 
would have been incurred.  Thus, the debt is the fault of the 
veteran.  

The Veteran asserts that he was told by a VA representative 
that a 3-hour course at his institution was the equivalent of 
a 6-hour course elsewhere.  He argues that he relied on this 
misinformation so that he is not at fault in receiving excess 
benefits.  February 2000 Waiver Request.  In his notice of 
disagreement, however, he stated that he merely handed over 
everything to a VA educational assistance representative, who 
filled out all the paperwork.  Since the VA employee 
calculated the semester hours and the benefits payment, he 
argues, he should not be punished for a process for which he 
was not familiar.  April 2000 Notice of Disagreement.  
If the Veteran had reported on his certification form that he 
was taking a 3-hour course that he considered to be the 
equivalent of a 6-hour course, there might be some merit in 
his argument.  That would be especially persuasive if he had 
notified VA that on the first day of the course, he withdrew 
from one of the two courses for which he had previously 
registered.  

But instead, the record here shows that he was originally 
enrolled in 6 hours of classes and he took steps to withdraw 
from 3 hours of instruction so that he took only a 3-hour 
class.  November VA Form 22-1999b.  Then, in October 1999, he 
signed the certification form that stated he had completed 6 
hours of courses, when, in fact, he had taken only 3 hours of 
class.  October 1999 VA Form 22-8979.  Since the Veteran not 
only failed to report that he had dropped a course, but 
affirmatively certified a course load that was not accurate, 
the creation of the debt is the fault of the Veteran.  

In this regard, the Board assigns to the contemporaneous 
documentary evidence of the educational institution more 
credibility than the Veteran's explanations because it is 
consistent with the telephone contact with an official of the 
school and the Veteran does not deny that he dropped the 
course.  Indeed, he ignores that significant fact in both of 
his explanations.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 
(1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (in 
determining the weight to be assigned to evidence, 
credibility can be affected by inconsistent statements, 
internal inconsistency of statements, inconsistency with 
other evidence of record, and self-interest).  

The government, on the other hand, had no fault in the 
creation of the debt.  VA relied upon the certification by 
the Veteran in issuing his educational assistance benefits.  
Shortly after VA learned in November 1999 that the Veteran 
had been paid too much, VA notified the Veteran in 
January 2000 of the overpayment.  Thus, in weighing the 
respective fault, all of the fault in creating the 
overpayment debt lies with the veteran.  

The veteran argues that to collect the overpayment will cause 
undue hardship.  The standard to be used for this factor is 
whether the veteran and his family would be deprived of basic 
necessities by recovery of the debt.  38 C.F.R. 
§ 1.965(a)(3).  But the financial statement that the Veteran 
submitted in February 2000 shows that after paying all of his 
expenses, the Veteran still had $200 each month for 
discretionary spending.  Moreover, that financial statement 
shows that his expenses included payments of $100 per month 
for credit card debt and $50 per month for an installment 
loan.  Thus, the evidence submitted by the Veteran himself 
shows that he is able to repay the overpayment debt without 
being deprived of his basic necessities.  Accordingly, the 
Veteran will not experience undue hardship by having to repay 
the government.  

The Veteran asserts that recovering the overpayment would 
place a burden on his educational aspirations.  April 2000 
Notice of Disagreement.  To the extent the Veteran is arguing 
that collection of the overpayment would defeat of the 
purpose for which the benefits were intended, his one 
sentence on that issue does not establish that position.  It 
is true that the educational assistance benefits are intended 
to assist in the readjustment of members of the Armed Forces 
to civilian life after their separation from service.  
38 U.S.C.A. § 3001(1).  And the benefits are also intended to 
extend the benefits of higher education to qualifying men and 
women who might not otherwise be able to afford such an 
education.  38 U.S.C.A. § 3001(2).  But the Veteran has not 
stated either that he has stopped his education due to the 
recovery of his overpayment debt or that without educational 
assistance benefits he could not afford an education. Thus, 
the record does not establish that denying his waiver request 
will defeat the purposes for which the educational assistance 
benefits were intended.  

The last factor to be considered is unjust enrichment.  The 
regulations provide that unjust enrichment exists when 
failure to make restitution results in unfair gain to the 
debtor.  38 C.F.R. § 1.965(a)(5).  The veteran accepted 
educational assistance benefits for which he was not 
entitled.  The Veteran has not suggested, nor does the record 
contain, any reason why retaining the overpayment would not 
be unfair gain to him.  

Nor does the Veteran raise any equitable factors not 
specifically included in the regulations.  Thus, the record 
establishes that the creation of the debt is solely the 
Veteran's fault, he did not rely on educational assistance 
benefits to change any position, and that collection of the 
debt will not result in undue hardship or defeat of the 
purposes of the educational assistance statute.  And to 
permit the Veteran to keep the benefits would be unjust 
enrichment.  Since recovery of the overpayment debt would not 
be against equity and good conscience, the third requirement 
for a waiver of overpayment has not been established.  Thus, 
no waiver is warranted. 

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Here, there is little evidence that supports his 
waiver request.  As discussed above, the Board assigned more 
weight to the school's document certifying that on the first 
day of school, the Veteran withdrew from 3 semester hours of 
course work than to the Veteran's assertions that he was not 
at fault, so the evidence on that issue does not approach 
equipoise.  Moreover, the financial information that the 
Veteran submitted showed that he will not be deprived of any 
basic necessities if the overpayment is collected.  With the 
evidence against the claim much greater than that in favor, 
there is no reasonable doubt to resolve.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).  


ORDER

Waiver of the recovery of the overpayment of educational 
assistance benefits in the amount of $1,921.60 is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


